Matter of Rozenzaft (2020 NY Slip Op 00147)





Matter of Rozenzaft


2020 NY Slip Op 00147


Decided on January 8, 2020


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 8, 2020
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

ALAN D. SCHEINKMAN, P.J.
WILLIAM F. MASTRO
REINALDO E. RIVERA
MARK C. DILLON
RUTH C. BALKIN, JJ.


2013-08650		ON MOTION

[*1]In the Matter of Alex Rozenzaft,	 a suspended attorney. 


(Attorney Registration No. 2976678)
 

DECISION & ORDER
Motion by Alex Rozenzaft for reinstatement to the Bar as an attorney and counselor-at-law. Mr. Rozenzaft was admitted to the Bar at a term of the Appellate Division of the Supreme Court in the Second Judicial Department on July 28, 1999. By opinion and order of this Court dated August 24, 2016, Mr. Rozenzaft was suspended from the practice of law for a period of two years, commencing September 23, 2016, based on two charges of professional misconduct (see Matter of Rozenzaft, 143 AD3d 65). By decision and order on motion of this Court dated December 31, 2018, Mr. Rozenzaft's motion for reinstatement was held in abeyance and the matter was referred to the Committee on Character and Fitness to investigate and report on his character and fitness to practice law.
Upon the papers filed in support of the motion and the papers filed in relation thereto, and upon the report of the Committee on Character and Fitness and the exhibits annexed thereto, it is
ORDERED that the motion is granted; and it is further,
ORDERED that, effective immediately, Alex Rozenzaft is reinstated as an attorney and counselor-at-law, and the Clerk of the Court is directed to restore the name of Alex Rozenzaft to the roll of attorneys and counselors-at-law.
SCHEINKMAN, P.J., MASTRO, RIVERA, DILLON and BALKIN, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court